Citation Nr: 1426590	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis, keratosis pilaris, and vitiligo, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from September 1989 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Virtual VA claims file and Veterans Benefits Management System electronic file contain relevant evidence not also contained in the paper claims file.  This evidence has been reviewed by the Board prior to issuing this adjudication.

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September and November 2003 decisions, the RO denied the Veteran's claim of entitlement to service connection for psoriasis, keratosis pilaris, and vitiligo, as there was a known clinical diagnosis assessed for the Veteran's skin disorder, which neither occurred in nor was caused or aggravated by service. 

2.  The Veteran's statements and testimony and post service treatment records, which reflect a confirmed diagnosis of psoriasis, were associated with the claims folder subsequent to the November 2003 RO decision, relate to unestablished facts necessary to substantiate the claim for service connection and raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2003 RO decision that denied entitlement to service connection for psoriasis, keratosis pilaris, and vitiligo is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).
 
2.  Evidence received since the November 2003 RO decision is new and material; the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the May 2012 supplemental statement of the case (SSOC) the RO declined to reopen the Veteran's claim for service connection for psoriasis, keratosis pilaris, and vitiligo.  Nevertheless, the preliminary question of whether the previously denied claim for service connection should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

The RO denied the Veteran's claim for service connection for psoriasis, keratosis pilaris, and vitiligo in a November 2003 rating decision.  At that time, the evidence of record included the Veteran's service treatment records and one VA treatment record reflecting a diagnosis of dermatitis and probable psoriasis.  The Veteran's service treatment records reflect that he was treated in August 1984 for a rash on his hands, left neck, and mouth that was given an impression of tinea corporis.  As noted above, the only relevant post-service medical record is a July 2003 VA treatment report showing a diagnosis of dermatitis and probable psoriasis.

Based on the foregoing, in the November 2003 decision the RO concluded that the evidence failed to show that the Veteran's claimed skin disorders were either due to an undiagnosed illness or had been incurred in or aggravated by service.

In November 2003, the Veteran was provided notice of the decision; however, he did not appeal, and the November 2003 decision is therefore final.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the November 2003, numerous pieces of evidence have been made of record, including additional VA treatment records and statements and testimony of the Veteran.  Specifically, newly added VA treatment records reflect a definitive diagnosis of psoriasis.  In addition, the Veteran testified during his Board hearing that he first noticed his skin symptoms in when he first got out of the Army and also that he was exposed to chemicals, oils fires, and smoke while stationed in close to Kuwait in 1991.  He noticed the skin disorder when he first returned from Iraq.  This evidence was not previously submitted to agency decisionmakers, and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim. 

Specifically, the evidence relates to the unestablished facts of continuity of symptomatology of symptoms during and since service which were subsequently diagnosed as psoriasis, and a possible relationship between the Veteran's current skin disorder and his reported and documented history of service in Iraq.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the November 2003 RO decision and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent only, the appeal is granted.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for psoriasis, keratosis pilaris, and vitiligo; the appeal to this extent is granted.


REMAND

The Board finds that additional development must be conducted prior to final adjudication of the Veteran's claims.  During his September 2012 Board hearing, the Veteran testified that he filed for Social Security disability benefits in 2008 and was granted.  J.A. asserted that the Veteran's knee and skin disorders were a part of that adjudication.  Therefore, the Board finds that the Veteran's Social Security records must be requested.

The Veteran has asserted in written and oral statements that his bilateral knee disorder is due to having incurred numerous jumps during service.  The Veteran's DD Form 214 shows that he is in receipt of the Parachutist Badge.  As such, the Board finds that he should be afforded a VA examination to determine whether there is any relationship between the Veteran's currently diagnosed bilateral knee disorders and his service, including the parachute jumps he performed therein.

Finally, the Board finds that remand is required to determine whether any currently diagnosed skin disorder is related to the Veteran's service, to include his treatment in 1984 for tinea corporis.  Furthermore, the Board finds that the VA examination should address whether psoriasis or any other diagnosed skin disorder is a medically unexplained chronic multi-system illness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claimed disabilities.

2.  Request copies of any adjudication on a claim for disability benefits from the Social Security Administration as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of bilateral knee disability. 

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current left or right knee disability was incurred in or is etiologically related to service.  

The examiner is informed that the Veteran earned the Parachutist Badge during service and, therefore, his report as to engaging in numerous jumps is credible and should be considered in rendering an opinion.

4.  Schedule the Veteran for a VA skin examination to ascertain the nature and etiology of any skin disorder.  The claims file (including Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to evaluate the Veteran and provide answers to the following: 

a.  Does the Veteran have a diagnosis of psoriasis?

b.  If so, is the Veteran's psoriasis multi-system?

c.  If so, is the multi-system psoriasis without conclusive pathophysiology or etiology? 

d.  If so, is the multi-system psoriasis at least as likely as not (a 50 percent or greater probability) related or due to the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War in 1991?

Any opinion provided must include an explanation of the basis for the opinion.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


